 



EXHIBIT 10.2
AMENDMENT NO. 2
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into effective as of the 26th day of July, 2007
(the “Effective Date”), by and among (a) GLOBAL INDUSTRIES, LTD., a Louisiana
corporation (the “Parent”), GLOBAL OFFSHORE MEXICO, S. DE R.L. DE C.V., a
Mexican sociedad de responsabilidad limitada de capital variable (the “Mexican
Borrower”), GLOBAL INDUSTRIES INTERNATIONAL, L.L.C., a Louisiana limited
liability company, in its capacity as general partner of GLOBAL INDUSTRIES
INTERNATIONAL, L.P., a Cayman Islands exempted limited partnership (the “Cayman
Borrower” and together with the Parent and the Mexican Borrower, each a
“Borrower” and collectively the “Borrowers”), (b) the financial institutions
parties hereto which are Lenders party to the Credit Agreement (as defined
below); and (c) Calyon New York Branch, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”).
PRELIMINARY STATEMENTS
     A. The Borrowers, the Administrative Agent and the lenders signatory
thereto (the “Lenders”) are parties to that certain Third Amended and Restated
Credit Agreement dated as of June 30, 2006 as amended by Amendment No. 1 thereto
dated as of October 6, 2006 (as so amended, the “Credit Agreement”).
     B. The Parent intends to issue up to $400,000,000 of senior, unsecured
convertible debentures (the “Offering”) proceeds of which will be used for
general corporate purposes and to repurchase a limited amount of its common
stock in connection with the Offering.
     C. The Lenders have agreed to permit the Offering and related use of
proceeds from the Offering and, in connection therewith, to make certain
amendments to the Credit Agreement subject to the terms and conditions set forth
herein.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
ARTICLE I
DEFINITIONS
     1.01 Capitalized terms used in this Amendment are defined in the Credit
Agreement, as amended hereby, unless otherwise stated.

1



--------------------------------------------------------------------------------



 



ARTICLE II
AMENDMENT
     2.01 Amendment to Section 1.01. Effective as of the Effective Date,
Section 1.01 of the Credit Agreement is hereby amended by adding the following
new definitions in alphabetical order:
     “Convertible Unsecured Debentures” means the senior, unsecured convertible
debentures of the Parent pursuant to the Indenture not to exceed an aggregate
principal amount of $400,000,000.
     “Indenture” means the Indenture that governs the Convertible Unsecured
Debentures.
     “Debenture Prepayment Date” means the date on which the Parent is required
to pay any holder of the Convertible Unsecured Debentures as a result of the
conversion into cash by such holder of all or any portion of the Convertible
Unsecured Debentures or as a result of the repurchase by the Parent of all or
any portion the Convertible Unsecured Debentures held by such holder, in either
case, as a result of (a) any optional or voluntary repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Convertible Unsecured Debentures, (b) the occurrence of any fundamental change,
as described in the Indenture or the Convertible Unsecured Debentures, or
(c) any action taken by the Parent, including the distribution of stock rights,
warrants, or other distributions to holders of its common stock.
     2.02 Amendment to Section 2.07. Effective as of the Effective Date,
Section 2.07 (c) (Prepayments — Mandatory) of the Credit Agreement is hereby
amended by deleting the “and” at the end of subsection (iii) thereof, replacing
the period at the end of subsection (iv) thereof with “; and” and adding the
following new subsection (v):
     (v) and make deposits into the Cash Collateral Account to provide cash
collateral for the Letter of Credit Exposure, on each Debenture Prepayment Date,
in an amount equal to the sum of the aggregate principal of all outstanding
Advances plus the Letter of Credit Exposure; provided that, if (i) after giving
effect to the conversions and repurchases to occur on such Debenture Prepayment
Date, Excess Availability is greater than $75,000,000, (ii) no Event of Default
has occurred and is continuing (or result from the conversion or repurchase
occurring on such Debenture Prepayment Date), and (iii) the aggregate principal
amount Convertible Unsecured Debentures which have been converted into cash or
repurchased since the initial issuance under the Indenture (including the
Convertible Unsecured Debentures to be converted or repurchased on such
Debenture Prepayment Date) is less than or equal to $50,000,000, then no
mandatory prepayment of the Advances or cash

2



--------------------------------------------------------------------------------



 



collateralization of the Letter of Credit Exposure under this clause (d) shall
be required.
     2.03 Amendment to Section 6.02. Effective as of the Effective Date, Section
6.02 (Debts, Guaranties and Other Obligations) of the Credit Agreement is hereby
amended by deleting the “and” at the end of subsection (k) thereof, replacing
the period at the end of subsection (l) thereof with “; and” and adding the
following new subsection (m):
     (m) Debt represented by the Convertible Unsecured Debentures pursuant to
the Indenture; provided that (i) all of such Debt shall have been issued under
the initial issuance thereof or under the over-allotment option exercised by the
initial purchasers thereof, (ii) before and after giving effect to the issuance
of such Debt, no Default or Event of Default shall have occurred or be
continuing, and (iii) such Debt shall have (A) affirmative and negative
covenants that are no more restrictive than those set forth in this Agreement,
(B) no restriction on the ability of the Borrower or any of its Subsidiaries to
amend, modify or otherwise supplement this Agreement or the other Credit
Documents, (C) no collateral or other security for such Debt, (D) no
restrictions on the ability of any Loan Party to guarantee the Obligations or
pledge assets as collateral security for the Obligations, and (E) a scheduled
maturity date that is no earlier than January 1, 2012.
     2.04 Amendment to Section 6.07. Effective as of the Effective Date, Section
6.07 (Restricted Payments) of the Credit Agreement is hereby deleted and
replaced in its entirety with the following:
     Section 6.07 Restricted Payments. Neither the Parent nor any of its
Subsidiaries shall make any Restricted Payments other than (i) Restricted
Payments by Subsidiaries of the Parent to the Parent or another Subsidiary of
the Parent and by the Parent to any of its Subsidiaries provided that on the
date of such Restricted Payment and after giving effect thereto, no Default or
Event of Default has occurred and is continuing, in each case at the time of
such Restricted Payment, (ii) purchases by the Parent of its common stock with
the proceeds from the Convertible Unsecured Debentures in an amount not to
exceed twenty-five percent (25%) of the net proceeds received by the Parent
under the Convertible Unsecured Debentures, and (iii) other purchases by the
Parent of its common stock (including any purchases made with the proceeds of
the Convertible Unsecured Debentures in excess of the amount permitted under
clause (ii)) in any event not to exceed $30,000,000 in the aggregate during any
period of 12 consecutive months provided that Excess Availability is equal to or
greater than $100,000,000.00 at the time of such purchase and after giving
effect thereto.

3



--------------------------------------------------------------------------------



 



     2.05 Amendment to Section 6.10. Effective as of the Effective Date, Section
6.10 (Other Debt) of the Credit Agreement is hereby amended by adding the
following new subsections (c) and (d):
     (c) The Parent will not amend, modify, waive or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to the
Convertible Unsecured Debentures or the Indenture (i) which shortens the fixed
maturity, or increases the rate or shortens the time of payment of interest on,
or increases the amount or shortens the time of payment of any principal or
premium payable whether at maturity, at a date fixed for prepayment, by
acceleration, by mandatory redemption, repayment, prepayment, or defeasance for
cash or otherwise of such Convertible Unsecured Debentures, or increases the
amount of, or accelerates the time of payment of, any fees payable in connection
therewith; (ii) which relates to the affirmative or negative covenants, events
of default or remedies under the documents or instruments evidencing such Debt
and the effect of which is to subject the Parent or any of its Subsidiaries, to
any more onerous or more restrictive provisions; or (iii) which otherwise
adversely affects the interests of the Lenders as senior creditors or the
interests of the Lenders under this Agreement or any other Credit Document in
any material respect.
     (d) The Parent will not make or offer to make any optional or voluntary
repurchase, redemption, prepayment, repayment, defeasance or any other
acquisition or retirement for value (or the segregation of funds with respect to
any of the foregoing) (whether in whole or in part) of any of the Convertible
Unsecured Debentures.
ARTICLE III
CONDITIONS PRECEDENT
     3.01 Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:
     (a) The Administrative Agent shall have received this Amendment duly
executed by the Borrowers, the Administrative Agent and the Majority Lenders, in
form and substance satisfactory to the Administrative Agent and its legal
counsel;
     (b) The representations and warranties contained herein and in the Credit
Agreement and the other Credit Documents shall be true and correct as of the
date hereof, as if made on the date hereof;
     (c) No Default or Event of Default shall have occurred and be continuing;
and
     (d) The Borrowers shall have paid to the Administrative Agent (i) for the
account of each Lender that executes and delivers its signature page hereto on
or before July 23, 2007, a fee equal to 0.125% multiplied by such Lender’s
Revolving Commitment

4



--------------------------------------------------------------------------------



 



(due and payable on the Effective Date), and (ii) all costs and expenses which
have been invoiced and are payable pursuant to Section 11.04 of the Credit
Agreement.
ARTICLE IV
NO WAIVER
     4.01 No Waiver. Nothing contained in this Amendment shall be construed as a
waiver by the Administrative Agent or any Lender of any covenant or provision of
the Credit Agreement, the other Credit Documents, this Amendment, or of any
other contract or instrument between any Borrower and the Administrative Agent
or any Lender, and the failure of the Administrative Agent or any Lender at any
time or times hereafter to require strict performance by each Borrower of any
provision thereof shall not waive, affect or diminish any right of the
Administrative Agent to thereafter demand strict compliance therewith. The
Administrative Agent and each Lender hereby reserves all rights granted under
the Credit Agreement, the other Credit Documents, this Amendment and any other
contract or instrument between any of them.
ARTICLE V
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES
     5.01 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and the other Credit Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement and the other Credit Documents are ratified and confirmed and
shall continue in full force and effect. Each Borrower hereby agrees that all
liens and security interests securing payment of the Obligations under the
Credit Agreement are hereby collectively renewed, ratified and brought forward
as security for the payment and performance of the Obligations. Each Borrower,
the Administrative Agent and the Lenders agree that the Credit Agreement, as
amended hereby, and the other Credit Documents shall continue to be legal,
valid, binding and enforceable in accordance with their respective terms.
     5.02 Representations and Warranties. Each Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that (a) the execution,
delivery and performance of this Amendment have been authorized by all requisite
corporate action on the part of such Borrower and will not violate the
applicable organization or governing documents of any Borrower; (b) the
representations and warranties contained in the Credit Agreement, as amended
hereby, and the other Credit Documents are true and correct on and as of the
date hereof and on and as of the date of execution hereof as though made on and
as of each such date; (c) no Default or Event of Default under the Credit
Agreement, as amended hereby, has occurred and is continuing, unless such
Default or Event of Default has been specifically waived in writing by the
Administrative Agent; (d) each Borrower is in full compliance with all covenants
and agreements contained in the Credit Agreement, as amended hereby, and the
other Credit Documents; and (e) no Borrower has amended its applicable
organizational or governing documents since the date of the Credit Agreement.

5



--------------------------------------------------------------------------------



 



ARTICLE VI
MISCELLANEOUS PROVISIONS
     6.01 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the other Credit Documents,
including, without limitation, any document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment, and no
investigation by the Administrative Agent or any Lender shall affect the
representations and warranties or the right of the Administrative Agent and
Lenders to rely upon them.
     6.02 Reference to Credit Agreement. Each of the Credit Agreement and the
other Credit Documents, and any and all other agreements, documents or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Credit Agreement, as amended hereby, are hereby
amended so that any reference in the Credit Agreement and such other Credit
Documents to the Credit Agreement shall mean a reference to the Credit Agreement
as amended hereby.
     6.03 Expenses of the Administrative Agent. Each Borrower agrees to pay on
demand all reasonable costs and expenses incurred by the Administrative Agent in
connection with any and all amendments, modifications, and supplements to the
Credit Documents, including, without limitation, the reasonable costs and fees
of the Administrative Agent’s legal counsel, and all costs and expenses incurred
by the Administrative Agent in connection with the enforcement or preservation
of any rights under the Credit Agreement, as amended hereby, or any other Credit
Documents, including, without, limitation, the costs and fees of the
Administrative Agent’s legal counsel.
     6.04 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     6.05 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Administrative Agent, the Lenders and Borrowers and their
respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent.
     6.06 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. This Amendment may be executed by facsimile signature and all such
signatures shall be effective as originals.
     6.07 Effect of Waiver. No consent or waiver, express or implied, by the
Administrative Agent to or for any breach of or deviation from any covenant or
condition by any Borrower shall be deemed a consent to or waiver of any other
breach of the same or any other covenant, condition or duty.

6



--------------------------------------------------------------------------------



 



     6.08 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     6.09 Applicable Law. THIS AMENDMENT SHALL BE DEEMED TO HAVE BEEN MADE AND
TO BE PERFORMABLE IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
[Remainder of page intentionally left blank. Signatures on following pages.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment
as of the date first above-written.

            BORROWERS:

GLOBAL INDUSTRIES, LTD.
      By:   /s/  Peter S. Atkinson       Name:   Peter S. Atkinson      
Title:   President and Chief Financial Officer       GLOBAL OFFSHORE MEXICO, S.
DE R.L. DE C.V
      By:   /s/  Russell Robicheaux       Name:   Russell Robicheaux      
Title:   Attorney-in-fact/Apoderado    

            GLOBAL INDUSTRIES INTERNATIONAL, L.P.
      By:   Global Industries International, L.L.C., its general partner        
By:   /s/  Peter S. Atkinson       Name:   Peter S. Atkinson       Title:  
President and Chief Financial Officer  

8



--------------------------------------------------------------------------------



 



         

            CALYON NEW YORK BRANCH,
as Administrative Agent, Issuing Bank and as a Lender
      By:   /s/  Michael D. Willis       Name:   Michael D. Willis      
Title:   Director             By:   /s/  Page Dillehunt       Name:   Page
Dillehunt       Title:   Managing Director  

9



--------------------------------------------------------------------------------



 



            LENDERS:

WHITNEY NATIONAL BANK
      By:   /s/ Kevin P. Rafferty       Name:   Kevin P. Rafferty       Title:  
Senior Vice President  

10



--------------------------------------------------------------------------------



 



         

            NATIXIS (formerly known as Natexis Banques Populaires)
      By:   /s/ Timothy L. Polvado         Name:   Timothy L. Polvado      
Title:   Managing Director             By:   /s/ Daniel Payer       Name:  
Daniel Payer       Title:   Director  

11



--------------------------------------------------------------------------------



 



         

            FORTIS CAPITAL CORP.
      By:   /s/ Svein Engh       Name:   Svein Engh       Title:   Managing
Director             By:   /s/ Joseph Maxwell       Name:   Joseph Maxwell      
Title:   Senior Vice President    

12